DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior non-provisional application. The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/154,755, filed on January 14, 2014 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior application is directed to a delivery system which receives “a current preference from a recipient” indicating “how the recipient prefers messages to be delivered,” determines “whether the current preference differs from a ee Abstract).  The specification and drawings for Application No. 14/154,755 are entirely different from the instant application, and the disclosure of “provisioning data” from the instant application is not disclosed in the prior application, and therefore represents new matter.  Therefore, the benefit of prior-filed application date of January 14, 2014 will not be received. 
The disclosure of the prior-filed application, Application No. 15/896,569, filed on February 14, 2018 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior application is directed to a delivery manager which receives “a certificate that a Domain Name Service (DNS) associates with a DNS name of a recipient system,” distributes “the certificate to a plurality of sending systems,” and stores “the certificate in a local memory of the sending system.” The invention uses “the certificate from the local memory of the sending system to perform encryption in response to a future determination to send an encrypted message to the recipient system, and send the encrypted message directly to the recipient system” (see Abstract).  The specification and drawings for Application No. 15/896,569 are entirely different from the instant application, and the disclosure of “provisioning data” from the instant application is not disclosed in the prior application, and therefore represents new matter.  Therefore, the benefit of prior-filed application date of January 14, 2014 February 14, 2018.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 29, 2020 was filed before the mailing of a first Office Action on the merits.  However, the submission is not in compliance with the provisions of 37 CFR 1.98 as discussed in MPEP § 609.01(B)(2)(b), which cites a requirement for “[e]ach cited non-patent literature publication, or the portion therein which caused it to be listed.”  None of the documents listed as non-patent literature have been provided.
Accordingly, the information disclosure statement has not been considered by the Examiner.  Applicant is requested to provide the documents listed as 1-8 in the “Non-Patent Literature Documents” section of the IDS.  It should also be noted that Document 9 is left blank, and it is not clear if the failure to provide a document name is unintentional.  If not, then the name should be provided, but if there is no Document 9, then the number should be removed from the form to avoid confusion.

Claim Objections
Claims 6 and 9 are objected to because of the following informalities:  
Claim 6 recites “The provisioning manger of Claim 5, …”   The term “manger” should be changed to “manager.”
Claim 9 has an improper “and” at the then of the “obtaining” limitation.


Specification
The first paragraph of the specification, which is titled “Related Applications” should be removed, since the two prior applications listed as parents for the continuation-in-part are not acknowledged, as explained in the Priority section above.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 7, 9-11, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mungo et al. (US 20170085650 A1, hereinafter referred to as Mungo) in view of Johnson et al. (US 20200127891 A1, hereinafter referred to as Johnson).
Regarding Claim 1,
Mungo teaches:
“an interface configured to obtain provisioning data from a provisioning database” (paragraph [0127]).  [The removeDevice interface is used for device provisioning functionality, and the data provided is a deviceID, which is used to determine whether or not the deviceID exists in the device repository.]  (NOTE: Since the device repository is used to support provisioning, it is equivalent to the “provisioning database.”)
“processing circuitry” (paragraph [0494]).  [The systems are implemented with a processor, a microprocessor, or a microcontroller.]
 “prepare one or more configuration files based on the provisioning data, the one or more configuration files indicating how to provision one or more service instances used in sending or receiving electronic messages” (paragraphs [0061], [0067], [0068], [0063]; fig. 1, elements 106, 112; fig. 2, elements 218, 220, 222, 224, 226). [The device management functionality allows the configuration of the devices 106, including configuring the devices for first time use, enabling features of the device, and disabling the features ([0061]).  Third party gateway component 218 provides web services and
APIs that allow performing the functionalities of subscription/un-subscription of devices, activation/deactivation of services, and configuration of devices ([0067]).  Repositories prepare one or more configuration files based on the provisioning data.”  The data repository that manages the device assets and supports the subscription and provisioning functions teaches “configuration files indicating how to provision,” and the fault management component is equivalent to the “service instance used in sending or receiving electronic messages.”)
Mungo does not teach:
“provide the one or more configuration files to the one or more service instances using file distribution technology.”
Johnson teaches:
“provide the one or more configuration files to the one or more service instances using file distribution technology” (paragraph [0800]).  [Provisioning files and configuration files are used to perform transport of or distribute any type of information, data, or code, between devices or between a user and a service.]  (NOTE: Since the provisioning files are used to distribute code between a user and a service, which is equivalent to a “service instance,” this action constitutes “file distribution technology.”) 
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 9 and 17,
Mungo teaches:
	“A non-transitory computer readable medium storing logic that, when executed by processing circuitry of a provisioning manager, is operable to cause the provisioning manager to perform actions” (paragraphs [0493], [0494], [0003]).  [The system logic is implemented as computer-executable instructions or as data structures in memory, stored on  different types of machine-readable media, including RAM, ROM, hard disks, floppy disks, or CD-ROMs ([0493]).  The systems are implemented with a processor, a microprocessor, or a microcontroller ([0494]).   The system relates to a service provisioning and device management platform; in particular, it relates to providing a platform for remotely hosting services that allows the services to manage and monitor an immense array of different types of devices, as well as collect and track data sent to and from the devices ([0003]).]  (NOTE: Since the system is used to support provisioning, it is equivalent to the “provisioning manager.”)
obtaining provisioning data from a provisioning database” (paragraph [0126]).  [Device provisioning functionality allows a user to be provided the following data: deviceID, Manufacturer, OEM code, MSISDN sim, and ICCID sim.]  (NOTE: The data is equivalent to the “provisioning data,” which is stored on the data repository (see paragraph [0068]).)
“preparing one or more configuration files based on the provisioning data, the one or more configuration files indicating how to provision one or more service instances used in sending or receiving electronic messages” (paragraphs [0061], [0067], [0068], [0063]; fig. 1, elements 106, 112; fig. 2, elements 218, 220, 222, 224, 226). [The device management functionality allows the configuration of the devices 106, including configuring the devices for first time use, enabling features of the device, and disabling the features ([0061]).  Third party gateway component 218 provides web services and
APIs that allow performing the functionalities of subscription/un-subscription of devices, activation/deactivation of services, and configuration of devices ([0067]).  Repositories 220 are implemented as a single database with plurality of tables or as separate databases for specific functions including storing data or configuration; examples of repositories include the data repository 222, which manages the device assets and supports the subscription and provisioning functions, the device repository 224, and the events repository 226 ([0068]).  The fault management component evaluates predetermined rules and performs actions according to the rules, such as sending short messaging service messages (SMS) or emails to notify an event or an alarm to the user 112 ([0063]).]  (NOTE: The device management functionality that allows the configuration of the devices is equivalent to the “prepare one or more configuration files based on the provisioning data.”  The data repository that manages the device assets and supports the subscription and provisioning functions teaches “configuration files indicating how to provision,” and the fault management component is equivalent to the “service instance used in sending or receiving electronic messages.”)
Mungo does not teach:
“providing the one or more configuration files to the one or more service instances using file distribution technology.”
Johnson teaches:
“providing the one or more configuration files to the one or more service instances using file distribution technology” (paragraph [0800]).  [Provisioning files and configuration files are used to perform transport of or distribute any type of information, data, or code, between devices or between a user and a service.]  (NOTE: Since the provisioning files are used to distribute code between a user and a service, which is equivalent to a “service instance,” this action constitutes “file distribution technology.”) 
Because both Mungo and Johnson teach systems for configuring and deploying network connected devices, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Mungo disclosure, the use of file distribution, as taught by Johnson; and such inclusion would have increased the effectiveness of data communication, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc.
Regarding Claims 2, 10, and 18,
Mungo in view of Johnson teaches all the limitations of parent Claims 1, 9, and 17.
Mungo teaches:
“initiate storing the one or more configuration files in one or more repositories, each of the one or more repositories configured to make at least one of the one or more configuration files available to at least one of the one or more service instances” (paragraphs [0068], [0063]; fig. 1, element 112; fig. 2, elements 220, 222, 224, 226).  [Repositories 220 are implemented as a single database with plurality of tables or as separate databases for specific functions including storing data or configuration; examples of repositories include the data repository 222, which manages the device assets and supports the subscription and provisioning functions, the device repository 224, and the events repository 226 ([0068]).  The fault management component evaluates predetermined rules and performs actions according to the rules, such as sending short messaging service messages (SMS) or emails to notify an event or an alarm to the user 112 ([0063]).]  (NOTE:  The data repositories 222, 224, and 226 that manages the device assets and supports the subscription and provisioning functions are equivalent to the “one or more configuration files in one or more repositories,” and the fault management component is equivalent to the “one or more service instances.”)
Regarding Claims 3, 11, and 19,
Mungo in view of Johnson teaches all the limitations of parent Claims 1, 9, and 17.
Mungo teaches:
periodically poll/polling the provisioning database” (paragraph [0123]; fig. 1, elements 102, 106; fig. 2, element 264).  [The device monitoring component 264 supports polling, trapping and real time request mechanisms, where polling refers to performing a scheduled query by the Platform 102 to the device 106, and trapping refers to triggering events by messages from the devices 106 based on predefined conditions, configurations or rules.]
“identify/ identifying new provisioning data based on polling the provisioning database, the new provisioning data indicating data that has been added, removed, or changed in the provisioning database” (paragraph [0127]; fig. 1, elements 102, 106, 112; fig. 2, element 224).  [The remove device process of the device provisioning functionality, allows a user 112 or a third party service provider 108 to request a remove or add device action to for one of the devices 106 communicating with the Platform 102 (802), and along with the request, the user 112 or the third party service provider 108 provides the following data: deviceID; a determination is made as to whether or not the deviceID exists in the device repository 224, and if so, the system determines whether or not there are any activated services for the device, but if deviceID exists and there are no active devices, the deviceID is removed.] (NOTE: The polling disclosed as being conducted in paragraph [0123] would provide the information about the device conditions.)
“prepare the one or more configuration files based on the new provisioning data” (paragraph [0127]; fig. 2, elements 224, 238; fig. 8, elements 808, 812, 814).  [If there are no active devices, the record corresponding to the deviceID is removed from the device repository 224 (step 812) and the process ends (step 814); if there are active 
Regarding Claims 7 and 15,
Mungo in view of Johnson teaches all the limitations of parent Claims 1 and 9.
Mungo does not teach:
“wherein at least one of the one or more configuration files indicates at least one of the following types of data:
an identification of one or more domains; 
domain mapping information; 
an identification of one or more clients; 
mail relay configuration data; and 
mail transport configuration data.”
Johnson teaches:
“wherein at least one of the one or more configuration files indicates at least one of the following types of data:
an identification of one or more domains; 
domain mapping information; 
an identification of one or more clients; 
mail relay configuration data; and 
mail transport configuration data” (paragraph [0158]).  [A domain can run in a VM, and each domain may have a domain identifier (also domain ID) that may be a unique identifier for a domain.]
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim 4, 8, 12, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mungo et al. (US 20170085650 A1, hereinafter referred to as Mungo) in view of Johnson et al. (US 20200127891 A1, hereinafter referred to as Johnson), and further in view of Degaonkar et al. (US 2018/0285234 A1, hereinafter referred to as Degaonkar).
Regarding Claims 4, 12, and 20,
Mungo in view of Johnson teaches all the limitations of parent Claims 1, 9, and 17.
Mungo teaches:
format the configuration file according to a format that the first service instance is able to use for provisioning; and
indicate that the first configuration file applies to the first service instance of the one or more service instances
format the configuration file according to a format that the first service instance is able to use for provisioning” (paragraph [0063).  [The fault management component evaluates predetermined rules and performs actions according to the rules for possible actions: sending short messaging service messages (SMS) or emails to notify an event or an alarm to the user.]  (NOTE: The preparation of the SMS message and emails are equivalent to the “format that the first service instance is able to use.”)
“indicate that the first configuration file applies to the first service instance of the one or more service instances” (paragraph [0063).  [Actions are defined by the predetermined rules, and the fault management component of the device monitoring functionality allows a user or the third party service provider to configure the rules on the fly, and the actions work in conjunction with the alerting system.]  (NOTE: The alerting system is equivalent to the “first service instance.”)
Mungo does not teach:
“determine whether to include any additional data to assist the first service instance in applying the provisioning data.”
Degaonkar teaches:
“determine whether to include any additional data to assist the first service instance in applying the provisioning data” (paragraphs [0072], [0192]).  [Service providers can provide social networking services, hosted email services, or hosted productivity applications or other hosted applications such as software-as-a-service (SaaS), platform- as-a-service (PaaS), application service providers (ASPs), cloud services, or other mechanisms for delivering functionality via a network; as it services users, each hosted service may generate additional data and metadata, which may be provisioning” and the “additional data to assist the first service instance” is created by the various services.) 
Because both Mungo and Degaonkar teach systems for configuring and deploying network connected devices, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Mungo disclosure, the ability for a service to provide additional data, as taught by Degaonkar; and such inclusion would have increased the flexibility of the data provided for provisioning, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 8 and 16,
Mungo in view of Johnson teaches all the limitations of parent Claims 1 and 9.
Mungo does not teach:
“wherein at least one of the one or more configuration files comprises at least a portion of a policy related to at least one of: encrypting, quarantining, antivirus filtering, anti-spam filtering, archiving, or branding the electronic messages.”
Degaonkar teaches:
“wherein at least one of the one or more configuration files comprises at least a portion of a policy related to at least one of: encrypting, quarantining, antivirus filtering, anti-spam filtering, archiving, or branding the electronic messages” (paragraphs [0202], [0207]).  [Provisioning policy can include preferences, priorities, rules, and/or criteria that specify how client computing devices (or groups thereof) utilize system resources, such as available storage on cloud storage and/or network bandwidth ([0202]).  Information management policies can specify preferences regarding whether and how to encrypt ([0207]).]   
Because both Mungo and Degaonkar teach systems for configuring and deploying network connected devices, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Mungo disclosure, the ability to have an encryption policy in the network, as taught by Degaonkar; and such inclusion would have increased the network security, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mungo et al. (US 20170085650 A1, hereinafter referred to as Mungo) in view of Johnson et al. (US 20200127891 A1, hereinafter referred to as Johnson), and further in view of Braudes et al. (US 2017/0094024 A1, hereinafter referred to as Braudes).
Regarding Claims 5 and 13,
Mungo in view of Johnson teaches all the limitations of parent Claims 1 and 9.
Mungo does not teach:
delegate to a pluggable module customized to prepare the first configuration file based on the type of service provided by the first service instance.”
Braudes teaches:
“delegate to a pluggable module customized to prepare the first configuration file based on the type of service provided by the first service instance” (paragraphs [0015], [0017]).  [A pluggable service can have its different components packaged into a specific file format such as a Java Archive (JAR) or Web Application Resource (WAR) file ([0015]).  A customer or system administrator would be able to specify customization of a pluggable service at ordering time, such as how many users can use the service or which users will use the service ([0017]).]   
Because both Mungo and Braudes teach systems for updating communication configurations, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Mungo disclosure, the ability for the system to provide pluggable services, as taught by Braudes; and such inclusion would have increased the flexibility of the system functions, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 6 and 14,
Mungo in view of Johnson and further in view of Braudes teaches all the limitations of parent Claims 5 and 13.
Mungo does not teach:
wherein the pluggable module has knowledge about how the provisioning data is organized in the provisioning database and is configured to use that knowledge to obtain the provisioning data relevant to the type of service provided by the first service instance.”
Braudes teaches:
“wherein the pluggable module has knowledge about how the provisioning data is organized in the provisioning database and is configured to use that knowledge to obtain the provisioning data relevant to the type of service provided by the first service instance” (paragraphs [0017], [0087]; fig. 3, elements 320, 324).  [A customer or system administrator would be able to specify customization of a pluggable service at ordering time, such as how many users can use the service or which users will use the service ([0017]).  The user preferences 324 are in a table format and are provisioned by users and/or by administrative personnel; the user preferences 324 for a particular user are referenced by the service selector 320 to determine which, if any, services and what components of that service should be invoked for the user ([0087]).]   
Because both Mungo and Braudes teach systems for updating communication configurations, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Mungo disclosure, the ability for the system to provide pluggable services, as taught by Braudes; and such inclusion would have increased the flexibility of the system functions, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior art references relate to aspects of network provisioning, distributed system and other aspects of network management.
Gregory Bjorn Vaughan et al. teach Automatic Application Provisioning.
Grant Alexander MacDonald McAlister teaches Managing Security Groups for Data Instances. 
Jonathan Marc Huet Bridges et al. teach Data Processing Engine System and Method. 
Maor Ben Dayan et al. teach Resource Monitoring in a Distributed Storage System.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454